HENRIOD, Justice
(dissenting): '
I respectfully dissent. The briefs of the parties and the main opinion appear to concede that $7.50 would be the charge for the ride. Under the facts stated in the main opinion, plaintiff’s own foreman1 took the injured plaintiff to the emergency medical station2 maintained by Kenne.cott for its *100employees. It appears that in isolated instances, some injured persons not employed by that company were allowed to use the facility and the ambulance for a flat $7.50.
It would seem to this writer almost incredible that at present day prices, Ken-necott which was not a certificated common carrier for hire, would hold itself out, in violation of public utilities law, as a supplier of the aid given here by its attendant at its station and transport not only him, but the plaintiff and his foreman, in its private ambulance, which was driven by another of its employees, a distance of 70 miles, for $7.50, which would be its main inducement for the ride, which would eliminate a guest statute defense.
The main opinion says that Smith v. Franklin 3 and Greenhalgh v. Green4 differ from the instant case, — that in addition to the money paid in connection with the ride there was another consideration involved, — family or social relationship. It would appear that this was the real basis for nonliability. The distinction itself clearly amplifies and makes more compelling the inescapable conclusion that the plaintiff here was a guest in the statutory sense, since there was no additional family or social consideration here. Consequently the money value in the present case would seem to represent a smaller consideration than the combined monetary and social aspects of the cases mentioned.
It is interesting further to note that this court, subsequent to Smith v. Franklin, recognized in Greenhalgh v. Green, where plaintiff, on the facts, was held to be a guest as a matter of law, that although what was said in the Smith case anent the guest statute, that case was “not a precedent for a rule that cases involving the Utah Guest Statute always are to be determined by a jury” and that “This court is well aware that a summary judgment cannot be given if there exists a genuine issue of fact. But no issue of fact exists when patently it is clear that plaintiff was a guest.”
This author believes that “patently it is clear that plaintiff was a guest” in the instant case, — more so, if you please, than in Greenhalgh v. Green. I am convinced that the facts here do not come close to demonstrating the main inducement this court had in mind in Jensen v. Mower,5 where the car owner advertised for riders, and in Smith v. Franklin, supra, such as to constitute the plaintiff a paying passenger, where the record reflects nothing about price for the ride being mentioned prior to *101the trip. It seems obvious to this writer that the inducement for making or allowing the trip in defendant’s ambulance was the urgency of immediate medical attention, and an inclination to assist a man in dire need thereof, such as the parabled Samaritan in 10 Luke, 30 et seq. was wont to ad-minster, — not the rather munificent $7.50 tariff, whose minusculity, in my opinion, as a matter of law, obviously pointed up a helping hand situation, not a commercial enterprise, or one primarily designed to obtain money as the main inducement for the assistance willingly given without any condition requiring prepayment. Such conclusion fits quite snugly into the principles enunciated in the cases cited in the main opinion, — the citation of which to support the decision remains a mystery to me.
Probably, not as a legal but as a practical matter, — the most unhappy consequence of the decision here, will be a merited reluctance on the part of business firms that, as a matter of good public relations, ordinarily would come to the aid of an injured person not their own employee, extending an eleemosynary hand to one so in need, lest such gesture gestate into an expensive, litigious multi-birth.
CALLISTER, J., concurs in the dissenting opinion of HENRIOD, J.

. And .incidentally his uncle. ,


. The argument that plaintiff did not “accept” the ride seems to be without merit *100since plaintiff’s superior, without solicitation, sought out the assistance given. See Favatella v. Poulsen, 17 Utah 2d 24, 403 P.2d 918 (1965).


. 14 Utah 2d 16, 376 P.2d 541 (1962).


. 16 Utah 2d 221, 398 P.2d 691 (1965).


. 4 Utah 2d 336, 294 P.2d 683 (1956).